Order filed September 4, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00476-CR
                                  ____________

               EMMANUEL VON ALLEN EVANS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1339815

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 1, an
audio recording.
      The clerk of the 248th District Court is directed to deliver to the clerk of this
court the original of State's exhibit 1, an audio recording, on or before September
18, 2014. The clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's exhibit 1, an audio
recording, to the clerk of the 248th District Court.



                                               PER CURIAM